Reed, «T.
Two positions have, been urged in this court as grounds for the reversal of the judgment entered in the court below: (1) That the district court was divested of jurisdiction by the petition for removal; and (2) that the evidence does not sustain the judgment.
1. intoxicatnuisance*?8' constitutionakryof stat-question. The first position is disposed of by the holding of the supreme court of the United States in Mugler v. State of Kansas and State of Kansas v. Ziebold, 8 Sup. Ct. Rep., 273. The holding in those cases is to , the effect that the state, m the exercise of its police power, may enact a law forbidding the sale of intoxicating liquors as a beverage within the state, even though the effect of the regulation is to impair the value of private property, and no provision is made for compensating the owners thereof. Under that holding, the answer and petition for removal do not show any grounds of federal j urisdiction.
2. APPEAL: SeiicfiUio:siqimenV:1 defective aiistract. We cannot, on the record before us, consider the other questions argued by counsel. The abstract does not purport to contain all the evidence introduced and offered on ^ie fcl’^ below. It is true, a certificate of the trial judge is set outin the abstract, to the effect tjie j.gpgj.j. 0f short-hand reporter contains all the evidence offered and introduced on the trial. But it is nowhere averred in the abstract that it contains all the evidence contained in the report made by the reporter. As has been frequently held, this is insufficient. (See Wisconsin I. & N. R’y Co. v. Secor, 70 Iowa, 647.)
Affirmed.